Slip Op. 05-140

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
FAG ITALIA, S.p.A., FAG BEARINGS CORP., :
SKF USA Inc. and SKF INDUSTRIE S.p.A., :
                                        :
               Plaintiffs and           :
               Defendant-Intervenors,   :
                                        :
          v.                            :
                                        :
UNITED STATES,                          :     Consol. Court No.
                                        :        97-00260-S
               Defendant,               :
                                        :
               and                      :
                                        :
THE TORRINGTON COMPANY,                 :
                                        :
               Defendant-Intervenor     :
               and Plaintiff.           :
________________________________________:

                             Judgment

     This matter comes before the Court pursuant to the decision of
the Court of Appeals for the Federal Circuit (“CAFC”) in FAG Italia
v. United States, 402 F.3d 1356 (Fed. Cir. 2005) and the CAFC’s
mandate of May 31, 2005, reversing and remanding the judgment of
the Court in FAG Italia v. United States, 24 CIT 1311 (2000) and
FAG Italia v. United States, 25 CIT 1038 (2001) (affirming remand
results submitted pursuant to FAG Italia, 24 CIT 1311).1 Based on
the CAFC’s decision, the Court remanded this matter to the United
States Department of Commerce (“Commerce”).          Commerce was
instructed to allow FAG Italia, S.p.A. (“FAG Italia”) an
opportunity to demonstrate that its antidumping duty margin was
incorrectly determined because Commerce’s use of actual expenses
did not account for United States credit and inventory carrying
costs in the calculation of total expenses. See Order (July 6,
2005).    Commerce filed its Final Results of Redetermination
Pursuant to Court Remands (“Remand Results”) on October 5, 2005.
Pursuant to the Court’s remand, Commerce invited FAG Italia to show


     1
          The Torrington Company was acquired by the Timken Company
in 2003, and is now known as Timken U.S. Corporation.
Consol. Court No. 97-00260-S                               Page 2


that its dumping margin had been incorrectly determined.   See
Remand Results at 3. FAG Italia, however, failed to respond to
Commerce’s invitation. See id. at 3-4.

     Commerce determined that it had properly calculated FAG
Italia’s antidumping duty margin and did not change the previously
assigned margin. See id. at 4-5. FAG Italia’s weighted-average
percentage margin for the period of May 1, 1994, through April 30,
1995, is 4.12 percent for ball bearings and parts thereof.

     This Court, having received and reviewed Commerce’s Remand
Results, holds that Commerce duly complied with the Court’s remand
order and it is hereby

     ORDERED that Commerce’s Remand Results are reasonable,
supported by substantial evidence, and is otherwise in accordance
with law; and it is further

     ORDERED that the Remand Results filed by Commerce on October
5, 2005, are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.




                                       /s/ Nicholas Tsoucalas
                                         NICHOLAS TSOUCALAS
                                             SENIOR JUDGE


Dated:    October 28, 2005
          New York, New York